Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
With regards to claims 22-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, those rejections are withdrawn in view of applicant’s remarks filed on 12/20/2021.
Claims 10-19, 22 and 23 remains rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gossweiler et al (US Application: US 2008/0270886, published: Oct. 30, 2008, filed: Apr. 30, 2007).
Claim 24 remains rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gossweiler et al (US Application: US 2008/0270886, published: Oct. 30, 2008, filed: Apr. 30, 2007) in view of Jennings et al (US Patent: 7512898, issued: Mar. 31, 2009, filed: Apr. 11, 2005).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 10-19, 22 and 23 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gossweiler et al (US Application: US 2008/0270886, published: Oct. 30, 2008, filed: Apr. 30, 2007).

With regards to claim 10. Gossweiler et al teaches a method comprising: 
displaying a document in a virtual workspace (Fig. 1B: a programming schedule is interpreted as a schedule-document of data that is displayed); 

receiving a collapse gesture indicating a first portion of the document and a second portion of the document (Fig 1B, paragraph 0045: a user can apply a collapse/pinch/squish gesture indicating a first (ref 180) and a second portion (ref 183) of the scheduling document); 
an extent of, and a direction by which:
both the first portion of the document and the second portion of the document are to be repositioned (Fig 1B: since the gesture indicates a pinch gesture, the first portion moves to an extent , in a direction of one of the fingers of the pinch (portion above ref 180 closer to the second (taken from the perspective of the first portion’s original relative positioning to the second portion), and the second portion is closer to the first (taken from the perspective of the second portion’s original relative position to the first portion)) or only one of the first portion of the document or the second portion of the document is to be repositioned, wherein the other of the first portion of the document or the second portion of the document is to remain stationary (paragraph 0053: the user can also indicate (from the user’s perspective) to reposition the a second portion by keeping a finger stationary on a first portion (‘keeping … in its current position’), while changing an extent of how much a second portion is repositioned to be closer to the first position by defining a boundary extent of location between an intermediate portion and second portion));
wherein a first intermediate portion of the document is positioned between the first portion and the second portion (Fig 1B, paragraph 0045: a user can apply a collapse gesture indicating a first (ref 180) and a second portion (ref 183) of the scheduling document); and 

repositioning at least one of the first and second portions of the document in response to the collapse gesture;  modifying the first intermediate portion of the document in response to the collapse gesture (Fig 1B, paragraph 0045: the first and second portions 

wherein the first and second portions of the document are closer together after the repositioning than before the repositioning (Fig 1B, the first and second portions are closer together through the fold operation).  

With regards to claim 11, which depends on Claim 10, Gossweiler et al teaches further comprising automatically reducing the size of the first intermediate portion of the document in response to the collapse gesture (Fig 1B: the intermediate portion is shown to be visually smaller than prior portions between ref 180 and 183 through rendering of a smaller folded portion (ref 187)).  

With regards to claim 12, which depends on Claim 11, Gossweiler et al teaches further comprising: receiving a resizing gesture indicating the reduced intermediate portion of the document; resizing at least a portion of the reduced intermediate portion of the document in response to the resizing gesture (Fig. 1B, paragraph 0045: the gesture is recognized to resize an intermediate portion for folding).  

With regards to claim 13, which depends on Claim 10, Gossweiler et al teaches further comprising: receiving an uncollapse gesture; and expanding the first intermediate portion of the document in response to the uncollapse gesture (paragraph 0046: an expanding gesture can be identified).  

With regards to claim 14, which depends on Claim 15, Gossweiler et al teaches wherein the uncollapse gesture comprises an upward swiping over the first intermediate portion of the document (Fig 1B, paragraph 0046 and 0050: the portion can be uncollapsed through recognition of at least finger moving vertically upward as part of a spread apart/expand gesture).
  
With regards to claim 15, which depends on Claim 14, Gossweiler et al teaches wherein expanding the first intermediate portion of the document in response to the uncollapse gesture comprises expanding the first intermediate portion of the document in an upward direction (Fig 1B, paragraphs 0046 and 0050: the intermediate portion was collapsed vertically (top portion moves down and bottom portion moves up) and can be expanded vertically in opposite directions as well).  

With regards to claim 16, which depends on Claim 13, Gossweiler et al teaches wherein the uncollapse gesture comprises a downward swiping over the first intermediate portion of the document (Fig 1B, paragraph 0046 and 0050: the portion can be uncollapsed through recognition of at least finger moving vertically downward as part of a spread apart/expand gesture).  

wherein expanding the first intermediate portion of the document in response to the uncollapse gesture comprises expanding the first intermediate portion of the document in a downward direction (Fig 1B, paragraphs 0046 and 0050: the intermediate portion was collapsed vertically (top portion moves down and bottom portion moves up) and can be expanded vertically in opposite directions as well). 
 
With regards to claim 18, which depends on Claim 10, Gossweiler et al teaches wherein the collapse gesture further indicates a third portion of the document, wherein a second intermediate portion of the document separates the third portion of the document from the second portion, and wherein the method further comprising repositioning the third portion of the document by modifying the second intermediate portion of the document in response to the collapse gesture (Fig 1B, paragraphs 0045 and 0049: there are multiple intermediate portions that can be specified along a same dimension as a cumulative multiple fold selection gesture that includes intervening non folded content between intermediate portions and should one of the non-folded portions (third portion) that is above the first portion and adjacent to a portion that is being folded (a second intermediate portion) due to a collapse/squish gesture, then the third portion will be shifted due to the fold/collapse action ).  

With regards to claim 19, which depends on Claim 18, Gossweiler et al teaches further comprising automatically shrinking the second intermediate portion of the document in response to the collapse gesture, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

With regards to claim 22, which depends on claim 22, Gossweiler et al teaches wherein the first portion of the document and the second portion of the document defined by the collapse gesture is locatable anywhere within the document (Figure 1B, paragraph 0045: the user can implement a collapse gesture and an algorithm monitors anywhere within its coordinate system/axis for the displayed listing for detected coordinates, to determine where to apply fold/collapse boundaries for repositioning the first and second portions closer together and performing a reduction of size for the intermediate portion).

With regards to claim 23, which depends on claim 10, Gossweiler et al teaches wherein the repositioned location of the at least one of the first and portion of the document and the second portion of the document in response to the collapse gesture is locatable anywhere within the document, as similarly explained in the rejection of claim 22 above,  since the first and second portion are repositioned closer together based upon the collapse gesture, and is rejected under similar rationale.

Claim 24 remains  rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gossweiler et al (US Application: US 2008/0270886, published: Oct. 30, 2008, filed: Apr. 30, 2007) in view of Jennings et al (US Patent: 7512898, issued: Mar. 31, 2009, filed: Apr. 11, 2005).


With regards to claim 24, which depends on claim 10, Gossweiler et al teaches wherein the repositioning … about the workspace, as similarly explained in the rejection for claim 10, and is rejected under similar rationale.
However Gossweiler et al does not expressly teach continuously repositioning … in a non-discrete repositioning. 

Yet Jennings et al teaches continuously repositioning … in a non-discrete repositioning (Fig 6A, column 8, lines 24-47: a GUI element containing content is repositioned in a continuous manner through animation of the GUI element when repositioning).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Gossweiler et al’s ability to reposition content in a workspace, such that the repositioning would use well known plurality of images (animation) to show a more continuous visual experience during a repositioning of content, as taught by Jennings et al. The combination would have allowed Gossweiler et al to have implemented a smooth appearance animation as a visual transition, in response to a user event.  

Response to Arguments
Applicant's arguments filed 12/20/2021 (regarding the 35 USC 103 prior art rejections) have been fully considered but they are not persuasive.
With regards to claim 10, the applicant argues “in Gossweiler et al, the initial conditions of the user’s fingers determine the end state” [and] “in the present system, the initial conditions of the user’s fingers combined with the extent of finger movement determine the end state”. Here, the examiner respectfully points out that the applicant’ is requiring an ‘extent’ to be non-discrete, however the independent claim does not require the type of extent to have a plurality of directional values. Should the applicant require a directional extent to have a plurality of directional values based upon magnitude of finger directional movement, then the examiner suggests the applicant consider incorporating this into the claim language. The examiner further notes that Fig 1B of Gossweiler et al does at the very least allow a user to indicate an extent of the range/amount of items in an intermediate portion between a first and second portion (indicated by items from rows 65 to 75). 
The applicant further argues “the present system creates a collapse by continuing to pinch their fingers until the degree of collapse is consistent with the user’s wishes”. The examiner respectfully points out that the independent claim does not require continually monitoring a pinch type gesture to dynamically
The examiner notes that the applicant further emphasizes that the collapse gesture does not require a stationary point, and rather the applicant emphasizes that the claim language can support where a finger is stationary. This remark is acknowledged/considered by the examiner (that the claim language does not mandate a gesture to require a finger position to have a stationary point), and the examiner is taking the position that the claim language in the independent claim encompasses that the gesture could encompass stationary and/or non-stationary finger movements as part of the collapse gesture. 
The applicant further argues with respect to Gossweiler et al “since a region is hidden discretely, the user by definition cannot control the extent of the hiding through the extent of moving their finger”. Here, the examiner respectfully points out by definition of the term ‘extent’ that the term indicates an ‘amount’, and Gossweiler et al supports the teaching of acknowledging that the user’s fingers do indicate an amount of movement as both fingers move a certain amount towards each other (see paragraph 0046 of Gossweiler et al which performs a math calculation to determine am amount of movement within a dimension). Thus, Gossweiler et al is maintained to teach that an amount of finger movement within the gesture is identified. The examiner is pointing out that the applicant appears to be requiring dynamically updating and changing a display of the intermediate area by while monitoring the amount of finger positions of the gesture when the finger positions of the gesture remain 
The applicant argues with respect to claim 24, that Jennings et al teaches a smooth animation between discrete states, but does not teach ‘continuously repositioning”. The examiner notes that that the current claim language encompasses continuously repositioning in a graphical manner, for which Jennings et al is maintained to teach this limitation. The examiner notes that the applicant appears to be requiring the continuous repositioning of the displayed workspace while monitoring the fingers of the gesture (and the distance between them) when the fingers remain in contact with the screen and distance changes between them. The claim does not require this type of feature, and should the applicant require this type of feature, the examiner suggests the applicant clarify this type of continuous repositioning in the claim language. 
The applicant argues claims 11-19 and 220-24 are allowable since they depend upon claim 10. However claim 10 has been shown/explained to be rejected as explained in the rejection and response to arguments above, and thus, this argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Godavari (US Application: US 2011/0102464): This reference teaches it is known to recognize a gesture for pinching/collapsing by determining a distance between finger touches when the user keeps one finger stationary while moving a second finger on the screen (and dynamically updating a display when the distance changes between first and second finger).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178